Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 12/17/20.  Claims 1 – 12 have been examined and are pending. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 – 12 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Makkar 20190079853.

Regarding claims 1, 5 and 9, a method for testing software, comprising:
determining influencing factors which influence implementation of a target function of the software [0111, see input parameters for target function]; constructing a test case set for each of the influencing factors [0111, see extract test cases];
inputting the test case set corresponding to each of the influencing factors to the software; enabling the software to run the test case set (See. FIG. 3 and all associated text);

determining, according to the accuracy achieved each of the influencing factors, whether a predetermined qualification condition is satisfied [0035, see valid and false];
determining that the software is tested to be qualified if the predetermined qualification condition is satisfied; and determining that the software is tested to be unqualified if the predetermined qualification condition is not satisfied [0035].

Regarding claims 2, 6 and 10, the method according to claim 1, wherein the calculating the accuracy of each of the influencing factors against implementation of the target function of the software and determining, according to the accuracy of each of the influencing factors, whether the predetermined qualification condition is satisfied comprises:
calculating a total accuracy of the software according to the accuracy of each of the influencing factors judging whether the total accuracy is greater than a predetermined standard value [0055 – 0056, see ast matching and accuracy];
determining that the predetermined qualification condition is satisfied if the total accuracy is greater than the predetermined standard value; and determining that the predetermined qualification condition is not satisfied if the total accuracy is not greater than the predetermined standard value [055 – 0056].


calculating the total accuracy of the software according to the accuracy of each of the influencing factors and in combination with a predetermined weight defined for each of the influencing factors[055 – 0056].
Allowable Subject Matter
5.	Currently amended Claims 4, 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant's arguments filed 12/17/20 have been fully considered but they are not persuasive. 
Applicant argues on pages 9 of 14 that, although Prior art Makkar “…discloses extracting the test cases, but, it is for all the test cases without according to the influencing factors….”  And doesn’t identify whether it is a test case related to a certain influencing factor.  Thus, Makkar fails to disclose at least limitation of claims.
Contrary to Applicants argument Examiner believes that Makkar does in fact disclose the influencing factors.  Applicants plain language of claims  discloses, “…inputting the test case set corresponding to each of the influencing factors to the software; enabling the software to run the test case ..”.

“…The resulting test case input parameters can be passed to an input/output matching engine which evaluates open source projects to identify functionally similar code snippets for use with an internal or whitebox matching engine.
Examiner believes this is taught by prior art where he discloses, ..”
As seen Test case is used to identify the functional similar code snippets used with an internal matching engine, Examiner interprets this to teach corresponding to the influencing facts as Applicants claims doesn’t preclude or exclude Examiner interpretation of claims using BRI.
Correspondence Information
7.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192